On August 2, 1989, the Defendant was sentenced to Negligent Homicide, ten (10) years; three Counts of Negligent Vehicular Assault and second offense DUI, six (6) months on each count; with all sentences to be served concurrently; 129 days credit for time served.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*51DATED this 6th day of December, 1990.
The Defendant was present and was represented by Terrance Healow, of the Montana Defender Project. The state was represented by Mike Grayson, Deputy County Attorney from Deer Lodge County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall remain the same.
The reason for the decision is pursuant to Rule 17 of the Sentence Review Division.